DETAILED ACTION
This action is responsive to the Amendments and Remarks received 01/18/2022 in which no claims are cancelled, no claims are amended, and claims 24–30 are added as new claims.
Response to Arguments
On pages 6–7 of the Remarks, Applicant contends neither the teachings of Kamata or Kato teaches or suggests a drive mechanism outside the point of rotation.  Examiner finds these arguments unpersuasive of error because, as explained in the preceding Office Action, the teachings of Mullins are principally relied upon to teach that feature.  Mullins teaches a drive mechanism outside the point of rotation that uses a motor, guides, and a belt to actuate the display out of the view of the user.  In addition, Kato’s ¶ 0238 and Fig. 21, Elements 11 and 52, teach the support arm 13a rotates display element 11 vertically about pivot point 52, which is attached to a motor.  Examiner finds, consistent with Kato’s paragraph [0036], that the particular arrangements illustrated and described in Kato are non-limiting and that in view of Kato’s teachings regarding the rotatable pivot point actuated by a motor and the desirability to have an automated function to remove the display from the field of view of the user, Applicant’s configuration would have been obvious to the skilled artisan.  Therefore, the combination, in view of the teachings of Mullins, teaches or suggests the features of claim 1. 
On pages 7–8 of the Remarks, Applicant contends that Mullins teaching of an external drive mechanism outside the point of rotation is undermined because Mullins does not teach a point of rotation.  Without conceding the point, Examiner points out 
Other claims are not argued separately.  Remarks, 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–16 and 19–23 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2006/0119539 A1), Kamata (US 2018/0110581), and Mullins (US 2016/0070109 A1).
Regarding claim 1, the combination of Kato, Kamata, and Mullins teaches or suggests visualization device, for transferring images of a microscopy device (Kato does not appear to disclose the HMD can be used for microsurgery; However, Kamata, ¶ 0006:  teaches surgery performed using a microscope; Kamata, ¶ 0063:  teaches the microscope’s display can be realized using a head-mounted display (HMD)), comprising: a supporting device for arranging the visualization device on the head of a user (Kato, Title: teaches a head-mounted display; Kato, Fig. 16:  , at least one mounting device for mounting at least one optical display device about a point of rotation on the supporting device (Kato, ¶ 0238 and Fig. 21, Elements 11 and 52:  teaches the support arm 13a rotates display element 11 about pivot point 52, which is attached to a motor; see also Kato, ¶ 0217 and Fig. 16, Elements 11 and 13a:  teaching the support arm 13a rotates display element 11), wherein there is at least one drive device via which the at least one optical display device on the at least one mounting device is rotatable about the point of rotation between an operating position and a rest position, such that the at least one optical display device can be fixed in the operating position in the field of view of the user and, in the rest position outside of the field of view of the user, characterized in that the drive device is attached in a region outside of the point of rotation of the mounting device on the at least one display device (Kato, ¶ 0238 and Fig. 21, Elements 11 and 52:  teaches the support arm 13a rotates display element 11 about pivot point 52, which is attached to a motor; see also Kato, ¶ 0217 and Fig. 16, Elements 11 and 13a:  teaching the support arm 13a rotates display element 11; Kato, ¶ 0037:  teaches the display can be automated to move the display to a position outside the field of view of the user; Examiner finds, consistent with Kato, ¶ 0036, that the particular arrangements illustrated and described in Kato are non-limiting and that in view of Kato’s teachings regarding the rotatable pivot point actuated by a motor and the desirability to have an automated function to remove the display from the field of view of the user), the drive device acting on a force transmission device such that at least one optical display device rotates between the operating position and the rest position 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Kato, with those of Kamata, because both references are drawn to the same field of endeavor (HMDs) and because Kamata itself explains that microsurgery display systems can be implemented through HMDs.  Thus, Applicant’s combination is a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Kato and Kamata used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Kato and Kamata, with those of Mullins, because all three references are drawn to the same field of endeavor (HMDs) and because Mullins demonstrates that using a motor and belt to actuate a display out of the user’s line of sight is nothing more than a prior art element.  Thus, Applicant’s combination is a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Kato, Kamata, and Mullins used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Kato, Kamata, and Mullins teaches or suggests visualization device according to claim 1, characterized in that the at least one drive device is movable by at least one control device 
Regarding claim 3, the combination of Kato, Kamata, and Mullins teaches or suggests visualization device according to claim 2, characterized in that the at least one control device comprises at least one actuating device which can be activated by the user for adjusting the drive device (Examiner interprets the actuation device can be a button or joystick or similar on a keypad or control pad for inputting a command for the motor to move the display out of the way; Kato, ¶ 0037: teaches an input device for a user to control the driving motor of the rotating motor that moves the display out of a field a view of the user).
Regarding claim 4, the combination of Kato, Kamata, and Mullins teaches or suggests visualization device according to claim 3, characterized in that the at least one actuating device is separated or spaced apart from the at least one drive device (see treatment of claim 1 regarding the input from a user to move the display out of the way; Examiner finds whether or not a keypad is physically integrated into the HMD or a separate device is obvious in view of the level of skill in the art; KSR – combining things combinable or separating things separable is not inventive).
Regarding claim 5, the combination of Kato, Kamata, and Mullins teaches or suggests visualization device according to claim 3, characterized in that the at least one control device is characterized through a mechanical connection, an electric connection, a hydraulic connection or a pneumatic connection between the at least one actuating device and the at least one drive device 
Regarding claim 6, the combination of Kato, Kamata, and Mullins teaches or suggests visualization device according to claim 1, characterized in that the at least one drive device comprises a mechanic, electric, hydraulic or pneumatic drive (Kato, ¶ 398:  teaches the motor is an electric motor).
Regarding claim 7, the combination of Kato, Kamata, and Mullins teaches or suggests visualization device according to claim 2, characterized in that the at least one drive device is part of at least one control device (Examiner finds whether or not a keypad is physically integrated into the HMD or a separate device is obvious in view of the level of skill in the art; KSR – combining things combinable or separating things separable is not inventive).
Regarding claim 8, the combination of Kato, Kamata, and Mullins teaches or suggests visualization device according to claim 1, characterized in that the at least one drive device is formed by an actuator, a linear motor, a servo motor or an electric excitable magnet (Kato, ¶ 0307: teaches the driving device is a motor; Examiner finds the skilled artisan would not find the type of motor relevant so long as it does not job).
Regarding claim 9, the combination of Kato, Kamata, and Mullins teaches or suggests visualization device according to claim 3, characterized in that the at least one actuating device is activatable through a touch of the user, preferable through a switch, a push-button or lever (Kato, ¶ 0006:  evidences buttons were known at the time of the invention).
Regarding claim 10, the combination of Kato, Kamata, and Mullins teaches or suggests visualization device according to claim 3, characterized in that the at least one actuating device is activatable in a contact-free manner through the user (Kato, ¶ 0053:  teaches a sensor for contactless actuation; see also treatment of claim 12).
Regarding claim 11, the combination of Kato, Kamata, and Mullins teaches or suggests visualization device according to claim 3, characterized in that the at least one actuating device comprises at least one sensor or at least one sensor coupled such that the actuating device is activatable in a contact-free manner through gestures or acoustic commands from the user (Kato, ¶ 0053:  teaches a sensor for contactless actuation; see also treatment of claim 12).
Regarding claim 12, the combination of Kato, Kamata, and Mullins teaches or suggests visualization device according to claim 3, characterized in that the at least one actuating device comprises at least one transmission device and the at least one drive device or the at least one control device comprising a receiver device, such that a signal transmission between the at least one actuating device and the at least one drive device can be established (Kato, ¶ 0477:  teaches various sensors generating signals transmitted to a state detection device which can contactlessly drive the control arm).
Regarding claim 13, the combination of Kato, Kamata, and Mullins teaches or suggests visualization device according to claim 12, characterized in that the signal transmission is wireless 
Regarding claim 14, the combination of Kato, Kamata, and Mullins teaches or suggests visualization device according to claim 1, characterized in that the at least one display device is slewable mounted at the at least one mounting device (Examiner finds the following dictionary definition of slew instructive: to turn on an axis; rotate; Examiner notes it can also mean slide; see treatment of claim 1 regarding rotation; Kato, ¶ 0208:  teaches a guide part for guiding the mounting part through a slide motion).
Regarding claim 15, the combination of Kato, Kamata, and Mullins teaches or suggests visualization device according to claim 1, characterized in that the at least one display device is movable along guide device, mounted at the at least one mounting device (Kato, ¶ 0208:  teaches a guide part for guiding the mounting part through a slide motion).
Regarding claim 16, the combination of Kato, Kamata, and Mullins teaches or suggests visualization device according to claim 1, characterized in that the at least one mounting device is formed by the at least one drive device (Kato, Fig. 21:  illustrates the mounting arm connects through motors 52 and 53).
Regarding claim 19, the combination of Kato, Kamata, and Mullins teaches or suggests microscopy device with at least one visualization device according to claim 1 (see treatment of claim 1 regarding Kamata’s teachings of microsurgery using HMDs).
Regarding claim 20, the combination of Kato, Kamata, and Mullins teaches or suggests use of the visualization device according to claim 1 with a microscopy device according to claim 19 for medical interventions, surgeries and/or medical examinations (see treatment of claim 1 regarding Kamata’s teachings of microsurgery using HMDs).
Regarding claim 21, the combination of Kato, Kamata, and Mullins teaches or suggests visualization device according to claim 1, wherein the visualization device is a virtual reality (VR) headset or a head mounted display (HMD) (see treatment of claim 1 regarding Kamata’s teachings of microsurgery using HMDs).
Regarding claim 22, the combination of Kato, Kamata, and Mullins teaches or suggests visualization device according to claim 1, wherein the force transmission device is a belt drive or cable pull (Mullins, ¶ 0083 and Fig. 12B:  teach a motor attached to a belt for rotating out of the way a display on a HMD using guide elements).
Regarding claim 23, the combination of Kato, Kamata, and Mullins teaches or suggests visualization device according to claim 1, further comprising a guide element for guiding the force transmission device (Mullins, ¶ 0083 and Fig. 12B:  teach a motor attached to a belt for rotating out of the way a display on a HMD using guide elements).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kato, Kamata, Mullins, and Van ‘T Hooft (US 2018/0261146 A1).
Regarding claim 17, the combination of Kato, Kamata, Mullins, and Van ‘T Hooft teaches or suggests visualization device according to claim 1, characterized in that the at least one display device is formed by a curved OLED display 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Kato, Kamata, and Mullins, with those of Van ‘T Hooft, because all four references are drawn to the same field of endeavor (HMDs) and because Van ‘T Hooft evidences that utilizing curved OLED displays on HMDs was obvious to the skilled artisan prior to Applicant’s filing date.  Thus, Applicant’s combination is a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Kato, Kamata, Mullins, and Van ‘T Hooft used in this Office Action unless otherwise noted.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kato, Kamata, Mullins, and Stroetmann (US 2018/0261146 A1).
Regarding claim 18, the combination of Kato, Kamata, Mullins, and Stroetmann teaches or suggests visualization device according to claim 1, characterized in that the at least one air-conditioning device, preferable formed by a ventilator, is arranged at the visualization device (Stroetmann, ¶¶ 0005–0007:  teaches a ventilation system for a HMD).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Kato, Kamata, and Mullins, with those of Stroetmann, because all four references are drawn to the same field of endeavor (HMDs) and because Stroetmann evidences that utilizing air conditioning to regulate the environment around the user of an HMD was known to the skilled artisan prior to Applicant’s filing.  Thus, Applicant’s combination is a mere combination of prior art elements, according to known methods, to yield a predictable .
Claims 24–30 are rejected under 35 U.S.C. 103 as being unpatentable over Kato, Kamata, Mullins, and Kato (US 2018/0024369 A1) (herein “Kato ‘369).
Regarding claim 24, the combination of Kato, Kamata, Mullins, and Kato ‘369 teaches or suggests visualization device according to claim 1, further comprising a locking device and a stop lever, wherein the locking device is configured to lock the bearing device and comprises an open position and a closed position, wherein the stop lever is configured to move freely back and forth between the rest position and the operating position when the locking device is in the open position and to engage the locking device (Kato ‘369, ¶ 0050:  teaches a locking mechanism that that is accomplished via spring force; Kamata, ¶ 0075:  describes a lock mode that switches between a free movement and a restrained movement; see also Kamata, ¶ 0161:  teaches rotation joints capable of locked modes and all free modes).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Kato, Kamata, and Mullins, with those of Kato ‘369 because both Kamata and Kato ‘369 recognize the benefits of locking a moveable, rotatable joint when required by user preference such that the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Kato, Kamata, Mullins, and Kato ‘369 used in this Office Action unless otherwise noted.
Regarding claim 25, the combination of Kato, Kamata, and Mullins teaches or suggests visualization device according to claim 24, further comprising a further drive device configured to open and close the locking device to move the locking device in the open position or in the closed position (Kamata, ¶¶‌ 0110 and 0111:  teach excitation-actuated brakes (locking mechanisms) for rotatable joints; see also Kamata, ¶ 0150).
Regarding claim 26, the combination of Kato, Kamata, and Mullins teaches or suggests visualization device according to claim 25, wherein the drive device and the further drive device are controlled simultaneously (As explained with respect to claim 1, Kato teaches the first drive device working to automate a rotation joint to move a display out of the field of view of the user; Those teachings of Kato, combined with Kamata’s teachings regarding an actuated braking mechanism at a rotation joint for locking the rotation, teaches or suggests both mechanisms being controlled simultaneously to either achieve movement or lock the joint to impede movement).
Regarding claim 27, the combination of Kato, Kamata, and Mullins teaches or suggests visualization device according to claim 24, further comprising an energy accumulator, preferably in the form of a spring (Kato ‘369, ¶ 0050:  teaches a locking mechanism achieved by a spring).
Regarding claim 28, the combination of Kato, Kamata, and Mullins teaches or suggests visualization device according to claim 27, wherein the locking device is connected to a force transmission means by the energy accumulator 
Regarding claim 29, the combination of Kato, Kamata, and Mullins teaches or suggests visualization device according to claim 24, wherein the locking device comprises a recess configured to allow the stop lever to engage unidirectionally and to prevent the stop lever from moving in the opposite direction, preferably due to its shape (Examiner interprets this as saying the spring-actuated pin has a beveled side that allows the slide mechanism to travel one direction, but not the other, like the angle in a door latch or a school bus window). 
Regarding claim 30, the combination of Kato, Kamata, and Mullins teaches or suggests visualization device according to claim 24, further comprising a damping device, preferably formed by an elastomer damper, a gas pressure damper or a spring element, arranged on a stop element and configured to absorb shocks by the stop lever during adjustment between the rest position and the operating position (Kato ‘369, ¶ 0067:  teaches a damping device to reduce breakage and damage to different parts of the optical unit including elastic members from a variety of possible materials).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aghara (US 2017/0344107 A1) teaches HMD displays for microscopy (e.g. ¶ 0013), a motor for actuating displays (e.g. ¶ 0021), the benefit of VR HMDs (e.g. ¶ 0025), and OLED as a display technology for such displays (e.g. ¶ 0062).
Schneider (US 2015/0173846 A1) teaches microsurgery using HMDs.
Osterhout (US 10,860,100 B2) teaches microscopy and gesture control combined with HMD technology.
Kobayashi (US 2016/0062457 A1) teaches a HMD with a display portion that moves out of the way of the sightline of the user.
Yu (US 2019/0212521 A1) teaches a locking mechanism as an elastic member similar to a spring (e.g. ¶ 0027).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.

/MICHAEL J HESS/Examiner, Art Unit 2481